                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HAWAII

NOE KIM RAQUINIO,             )      Civ. No. 19-00155 SOM-RLP
                              )
         Petitioner,          )      ORDER TO SHOW CAUSE WHY
                              )      PETITION UNDER 28 U.S.C.
          vs.
                              )      § 2254 SHOULD NOT BE
COUNTY OF HAWAII,             )      DISMISSED AS UNTIMELY
                              )
         Defendant.           )
_____________________________ )


     ORDER TO SHOW CAUSE WHY PETITION UNDER 28 U.S.C. § 2254
               SHOULD NOT BE DISMISSED AS UNTIMELY

           On March 27, 2019, Petitioner Noe Kim Raquinio, pro

se, filed a petition for habeas corpus under 28 U.S.C. § 2254.

ECF No. 1.   The court is aware that, in Raquinio’s state

criminal proceedings, “Judgment of Conviction and Probation

Sentence” was entered on January 19, 2018.   See Civ. No. 16-

00268 SOM-RLP, ECF No. 73-6.   That judgment was part of the

record in a separate civil case filed by Raquinio in this court.

           A one-year statute of limitations is imposed on the

filing of a § 2254 petition.   28 U.S.C. § 2244(d)(1).    This

limitations period begins to run when a judgment becomes final,

after the exhaustion of state remedies.   See 28 U.S.C.

§ 2244(d); Gosney v. Washington, 34 F. App’x 250, 250 (9th Cir.

2002).   Under Rule 4(b) of the Hawaii Rules of Appellate

Procedure, a notice of appeal in a state criminal case must be

filed within 30 days after the entry of the judgment.
          Raquinio does not appear to have filed an appeal from

his state criminal judgment.   Thirty days after January 19,

2018, was Sunday, February 18, 2018.   Under Rule 26(a) of the

Hawaii Rules of Appellate Procedure and Rule 45(a) of the Hawaii

Rules of Penal Procedure, when the final day of a designated

period of time falls on a Saturday, Sunday, or a holiday, the

period runs until the next working day.   The following Monday,

February 19, 2018, was Presidents’ Day, a holiday under both

federal and state law.   Raquinio’s appeal would therefore have

been due by Tuesday, February 20, 2018.

          Absent any tolling, Raquinio’s § 2254 petition was due

by February 20, 2019, which is one year after his 30-day state

appeal time ran.   See Patterson v. Stewart, 251 F.3d 1243, 1246

(9th Cir. 2001) (adopting the “anniversary method” for

calculating the § 2254 limitations period, meaning that the

period expires on the same date as the triggering event but in

the following year).   It appears that Raquinio’s § 2254 petition

was filed more than a month late.    Unless Raquinio can show that

he is entitled to have the time tolled, his § 2254 petition is

time-barred.

          Raquinio is hereby ordered to show cause why his

petition should not be dismissed as untimely.   Raquinio must

file his response by April 19, 2019.   If he fails to do so, his

petition will be automatically dismissed.

                                 2
         IT IS SO ORDERED.

         DATED: Honolulu, Hawaii, March 27, 2019.




                        /s/ Susan Oki Mollway

                        Susan Oki Mollway
                        United States District Judge

Noe Kim Raquinio v. County of Hawaii, Civ. No. 19-00155 SOM-RLP;
ORDER TO SHOW CAUSE WHY PETITION UNDER 28 U.S.C. § 2254 SHOULD
NOT BE DISMISSED AS UNTIMELY.




                               3
